AO 245B {Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                      V.                                          (For Offenses Committed On or After'November 1, 1987)


                 Jose Carlos Trujillo-Arzmendi                                    Case Number: 3:19-mj-24183

                                                                                 Lune C Rodri1mez
                                                                                 Defendant's Alt rney


REGISTRATION NO. 90857298
                                                                                                               FILED
THE DEFENDANT:                                                                                                 OCT 16 2019
 [2S] pleaded guilty to count(s) _l:....:.of=--C-=--=-o::m2:p:.::lai=·=nt:..___ _ _ _ _ _ _ _ _+---et-"K;i,u:t:.s-....  •• .,S'fl,.tt
                                                                                                                     ci-'tt            ,e
                                                                                                                                  ---e'-f- __el:ffi'_f-,+-
 •    was found guilty to count(s)                                           SOUTHERN DISTRICT OF CALIFORNIA
      after a plea of not guilty.                                            c..                         u' 1
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                      Cdunt Number{s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                            1

 •    The defendant has been found not guilty on count(s)
                                                                         -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ,1\     TIME SERVED                           • ________ days                                                                  I
 IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
 [2S] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and specia).J1ssessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify th,e, court and
United States Attorney of any material change in the defendant's economic circumstances.                                          J,
                                                                              Wednesday, October 16, 2019
                                                                              Date oflmposition of Sentence




                                                                              ~ A R R Y M . KURllli"N
                                  v                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                             3: 19-mjC24183
